Citation Nr: 1131778	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Travel Board hearing at the Montgomery RO chaired by the undersigned Acting Veterans Law Judge in October 2009.  A transcript of this hearing is associated with the Veteran's claims folder.

In January 2010, the Board remanded the claims for additional development, which has been completed.

The issue of entitlement to an initial rating in excess of 50 percent for service-conneted PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record supports a finding that the Veteran is unable to secure and follow substantially gainful employment because of the severity of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In January 2010, the Board ordered that the Veteran be provided with appropriate notice as to how to substantiate his claim for TDIU.  While the AMC issued a generic notice letter in March 2010, the letter did not specifically notify the Veteran of the evidence needed to substantiate his claim.  The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, because the benefit sought on appeal is being granted herein, any deficiencies in notice or assistance are deemed harmless.

Further, the Veteran submitted additional evidence after the issuance of the most recent supplemental statement of the case (SSOC) without providing a waiver of initial RO review.  However, because the benefit sought on appeal can be allowed without referring the new evidence back to the RO, a remand is not necessary.  See 38 C.F.R. § 20.1304(c).

In sum, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. Entitlement to TDIU

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19. Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the combined rating for service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone. See 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities


ORDER

Entitlement to TDIU is granted.


REMAND

The record includes a document from the Social Security Administration (SSA) indicating that it awarded the Veteran disability benefits in March 2010 based on impairment resulting from his acquired psychiatric disabilities and diabetes mellitus.  However, SSA records, such as copies of medical records used by the SSA in making its determination, have not been obtained and associated with the claims file.  Because SSA benefits were granted based, in part, upon the Veteran's mental health, the Board finds that the SSA records are pertinent to his increased rating claim for service-connected PTSD and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, since the issuance of the most recent SSOC, dated June 2011, the Veteran has submitted a letter from a private medical provider addressing the issue on appeal.  He did not submit a waiver of initial RO review.  Therefore, this claim must be remanded for the RO to consider the additional evidence in the first instance and issue another SSOC, as appropriate.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained because of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


